Cooley, J.
I dissent from the opinion of my brother Graves respecting the certainty requisite in the plea. If the defense attempted to be made by the plea were valid, the plea sets up- all the facts which it would have been necessary for defendant to prove to make his prima facie case complete; and to require that the pleadings shall be more particular in their statements of fact than the evidence must be, is not only illogical, but for that reason is calculated to entrap parties in making up their issues, and is therefore mischievous.